EXHIBIT BLUESTAR FINANCIAL GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) AS OF DECEMBER 31, 2009 YouChange BSFG Adjustments Pro Forma ASSETS Cash $ 43,669 $ 3 $ 43,672 Receivables 50,000 102,299 152,299 Total current assets 93,669 102,302 195,971 Other assets 50,000 50,000 TOTAL ASSETS $ 143,669 $ 102,302 $ 245,971 LIABILITIES AND STOCKHOLDERS' DEFICIT Accounts payable $ - $ 1,390 $ 1,390 Accrued expenses and other current liabilities 3,193 3,193 Short term notes payable 225,000 225,000 Related party payables 87,299 15,400 102,699 Total current liabilities 315,492 16,790 332,282 TOTAL LIABILITIES 315,492 16,790 332,282 STOCKHOLDERS' DEFICIT Common Stock 4,930 12,400 21,550 [1] 33,950 (4,930 )[1] Paid in capital 145,000 (145,000 )[1] - Accumulated deficit (176,753 ) (71,888 ) 61,777 [1] (120,261 ) 66,603 [1] Total stockholders' deficit (171,823 ) 85,512 (86,311 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 143,669 $ 102,302 $ 245,971 See notes to pro forma consensed consolidated financial statements (unaudited) 1 EXHIBIT 99.4 (continued) BLUESTAR FINANCIAL GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the six months ended December 31, 2009 YouChange BSFG Adjustments Pro Forma Revenue $ - $ - $ - Selling, general and administrative 109,650 10,111 119,761 Operating loss (109,650 ) (10,111 ) (119,761 ) Other income (expense) - Loss before income taxes (109,650 ) (10,111 ) (119,761 ) Income taxes - - Net loss $ (109,650 ) $ (10,111 ) $ (119,761 ) Net loss per share basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of shares 33,949,591 33,949,591 See notes to pro forma consensed consolidated financial statements (unaudited) 2 EXHIBIT 99.4 (continued) BLUESTAR FINANCIAL GROUP, INC. NOTES TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the six months ended December 31, 2009 NOTE 1 – BASIS OF PRESENTATION On March 30, 2010, BlueStar Financial Group, Inc. (“BSFG”) entered into a Merger Agreement (“Agreement”) to acquire all the issued and outstanding stock of YouChange, Inc. (“YouChange”) in exchange for 21,549,591 shares of BSFG’s common stock. Upon completion of the acquisition, the existing YouChange stockholders will own approximately 64% of the outstanding common stock of the combined company. Consequently, for accounting purpose, the transaction will be accounted for as a reverse acquisition, with YouChange as the acquirer. Subsequent to the consummation of the transaction, the historical financial statements of YouChange will become the historical financial statements of the combined company and the assets and liabilities of BSFG will be accounted for as required under the purchase method of accounting. The results of operations of BSFG will be included in the consolidated financial statements from the closing date of acquisition. The purchase price is assumed to be equal to BSFG book value since BSFG had limited assets and operations, and no goodwill is recorded on the transaction. The amount ascribed to the shares issued to the YouChange members represents the net book value of BSFG at date of closing. The accompanying condensed consolidated financial statements illustrate the effect of BSFG’s reverse acquisition (“Pro Forma”) of YouChange. The condensed consolidated balance sheet as of December 31, 2009 is based on the historical balance sheets of YouChange and BSFG as of that date and assumes the acquisition took place on that date. The condensed consolidated statements of operations for the year then ended are based on the historical statements of operations of YouChange and BSFG for those periods. The pro forma condensed consolidated statements of operations assume the acquisition took place on July 1, The pro forma condensed consolidated financial statements may not be indicative of the actual results of the acquisition. In particular, the pro forma condensed consolidated financial statements are based on management’s current estimated of the allocation of the purchase price, the actual allocation of which may differ. The accompanying condensed consolidated pro forma financial statements should be read in connection with the historical financial statements of YouChange and BSFG, including the related notes, and other financial information included in filing. NOTE 2 – PRO FORMA ADJUSTMENTS The pro forma adjustments to the unaudited condensed consolidated balance sheet are as follows: [1] To reflect the reverse acquisition of YouChange equal to the book value of BSFG: Issuance of 21,549,591 shares of BSFG common stock at its book value $85,512 Elimination of YouChange capital (4,930) Elimination of BSFG accumulated deficit 71,888 Recapitalization adjustment (152,470) Cost in excess of net liabilities assumed $- 3 EXHIBIT 99.4 (continued) BLUESTAR FINANCIAL GROUP, INC. NOTES TO PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the six months ended December 31, 2009 NOTE 3 - PRO FORMA NET LOSS PER COMMON SHARE The unaudited pro forma basic and diluted net loss per share are based on the weighted average number of shares of BSFG common stock outstanding during each period and the number of shares of BSFG common stock to be issued in connection with the reverse acquisition of YouChange. 4
